In my view the records kept by the insured, while undoubtedly crude and with much to be desired, were, nevertheless, in substantial compliance with the exclusion clause: Price v.Century Indemnity Company, 333 Pa. 337, 341, 342, 5 A.2d 130. *Page 199 
To superimpose the additional requirement of verification and proofs as suggested in the majority opinion is not justified. With the type, size and cost price of the rugs disclosed by the insured's record, the insurance company was furnished with sufficient information to enable it to determine the amount of the loss. All other questions were for the jury. I would affirm the judgment.
Mr. Justice PATTERSON joins in this dissent.